DETAILED ACTION
Response to Arguments
The amendment filed 28 July 2022 has been entered in full. Accordingly, claims 1 and 31-59 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, amended independent claim 1 to incorporate the allowable subject matter of claim 19: “receiving image data derived from video of a target embryo taken at real-time frame speed at least as fast as two frames per second during an embryo observation period of time”. Applicant has also added new claims 31-59 that also incorporate this limitation. Applicant argues that the prior art does not disclose this limitation. This argument is convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1 and 31-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance stated on page 20 of the previous Office action stand.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661